DETAILED ACTION

This office action is in reference to the amendment dated February 22, 2021. 
Claims 1, 6 and 9 have been amended; claim 14 has been canceled, and claims 16-21 have been added as new claims. 
Claims 1-13 and 15-21 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “about 1.5 mm”. It is unclear if the measurement provided varies within a whole number or a fraction of a number. The error tolerance of the 1.5 mm dimension is not known and so the term about can be interpreted over a large range of values.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. (WO 2008001534 A1), hereafter Hiroshi.
Regarding claim 1, Hiroshi discloses a piston (13) for an internal combustion engine [0023], comprising: a pair of pin bores which are aligned with one another along a pin bore axis (Fig. 1 discloses pin 14 that is fitted in a pin bore having an axis); a crown (Fig. 4) having a top combustion surface (13b) with a recessed combustion bowl (25), an outer rim and a ring belt depending from said outer rim, said ring belt including a top land and a first ring groove for receiving a piston ring (please refer to annotated Fig. 1 and Fig. 4 below); and at least one recess (13c) formed into said top land and extending from said top combustion surface less than a full distance from said top combustion surface to said first ring groove and spaced radially outwardly of said combustion bowl (Fig. 4).

    PNG
    media_image1.png
    399
    758
    media_image1.png
    Greyscale

Regarding claim 2, Hiroshi discloses the piston as set forth in claim 1, wherein said at least one recess extends across a point of said top combustion surface which is located at ninety degrees relative to said pin bore axis (it can be seen from Fig. 1 and Fig. 4 that recesses 13c are at 90 deg. From the pin bore axis).


Regarding claim 4, Hiroshi discloses the piston as set forth in claim 3, wherein said pair of recesses are diametrically opposite of one another (Fig. 4).

Regarding claim 5, Hiroshi discloses the piston as set forth in claim 4, wherein said piston is symmetrical about a plane which extends perpendicularly to said pin bore axis (Fig. 1 and Fig. 4).

Regarding claim 6, Hiroshi discloses the piston as set forth in claim 1, wherein said at least one recess is arcuate and extends circumferentially less than 180 degrees, and wherein said recess has an axial length and a radial depth, and wherein said axial length is greater than said radial depth (as seen in Fig. 4, recess 13c has an arcuate shape along the perimeter of the piston).

Regarding claim 9, Hiroshi discloses a power cylinder assembly (Fig. 1), comprising: a cylinder liner (12) which surrounds a cylinder bore; a piston (13) disposed in said cylinder bore and able to reciprocate along a central axis; said piston having; a crown (Fig. 4) and a pair of pin bores which are aligned with one another along a pin bore axis, a pair of pin bores which are co-axially aligned with one another along a pin bore axis (Fig. 1 discloses pin 14 that is fitted in a pin bore having an axis), a top combustion surface (13b) of the crown having a recessed combustion bowl (25) and an annular outer portion surrounding said combustion bowl and including an outer rim and a ring belt depending from said outer rim, said ring belt including a top land and a first ring groove for receiving a piston ring (please refer to annotated Fig. 1 and 

Regarding claim 10, Hiroshi discloses the power cylinder assembly as set forth in claim 9, wherein said at least one recess extends across a point of said top combustion surface which is located at ninety degrees relative to said pin bore axis (it can be seen from Fig. 1 and Fig. 4 that recesses 13c are at 90 deg. From the pin bore axis).

Regarding claim 11, Hiroshi discloses the power cylinder assembly as set forth in claim 9, wherein said at least one recess is a pair of recesses (Fig. 4).

Regarding claim 12, Hiroshi discloses the power cylinder assembly as set forth in claim 11, wherein said pair of recesses are diametrically opposite of one another (Fig. 4).

Regarding claim 13, Hiroshi discloses the power cylinder assembly as set forth in claim 12, wherein said piston is symmetrical about a plane which extends perpendicularly to said pin bore axis (Fig. 1 and Fig. 4).

Regarding claim 18, Hiroshi discloses the piston according to claim 6, wherein said outer rim includes a chamfered edge and said recess extends radially inward of and axially below said chamfered edge (Fig. 4).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1).
Regarding claim 19, Hiroshi discloses a recess having generally uniform depth along the arcuate length. However, Hiroshi is silent to the radial depth of the recess being about 1.5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the radial depth of the recess being about 1.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, a particular depth would provide a desired combustion outcome. 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Glover, Jr. et al. (US 4,114,518), hereafter Glover. 
Regarding claims 17 and 20, Hiroshi does not disclose a piston as set forth in claim 6, wherein said recess extends further toward said first ring groove than it extends toward said combustion bowl; and, wherein the axial and arcuate lengths od said at least one recess are each greater than said radial depth. Glover discloses a piston a crown (Fig. 4) having a top combustion surface (24) with a recessed combustion bowl (22), an outer rim (16) and a ring belt (20) depending from said outer rim, said ring belt including a top (24) land and a first ring groove for receiving a piston ring (Fig. 3); and at least one recess (18) formed into said top land and extending from said top combustion surface less than a full distance from said top combustion surface to said first ring groove and spaced radially outwardly of said combustion bowl; wherein said recess extends further toward said first ring groove than it extends toward said combustion bowl (Fig. 4 depicts the recess on each edge as claimed); and, wherein the axial and arcuate lengths od said at least one recess are each greater than said radial depth (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the recess if Glover in place of the recess of Hiroshi in order to reduce thermal concentration in the area of the valve pocket and also to avoid undesirable performance characteristics.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Wilder (US 2014/0345454 A1).
Regarding claim 16, Hiroshi is silent to a piston including a pair of pin bosses formed with said pin bores and a piston skirt formed as a single piece with said pin bosses. Wilder discloses a piston (20) for an internal combustion engine [0030], comprising: a pair of pin bores (30a, 30b) which are aligned with one another along a pin bore axis (i.e. Fig. 1B), and a piston skirt (24) formed as a single piece with said pin bosses. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the pin bosses and a skirt of Wilder in the piston if Hiroshi in order to form a piston piece that would connect to a piston pin and the piston rod for a reciprocating function.


Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Lineton et al. (US 2007/0261663 A1), hereafter Lineton.
Regarding claims 7, 8 and 15, Hiroshi is silent to the piston wherein a nickel coating covers said at least one recess.  Lineton discloses “a piston 120 having a crown 126 whose surface is modified and enhanced in the plume contact zone so as to better withstand the intense heat released by diesel engine combustion in close vicinity to the surface of the crown 126. FIGS. 4 and 5 depict a fragmentary cross-section of the piston crown 26 as it is sprayed or otherwise treated with a corrosion-resistant and oxidation-resistant composition, such as Amdry 995C, Inconel 718, Stellite 6, nickel-chromium, chromium, or a mixture of these compositions.” Paragraph [0030]. It would have been obvious to a person having ordinary skill in the art before .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/            Primary Examiner, Art Unit 3747